Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated July 27th, 2021 responding to the April 29th, 2021 Office Action provided in the rejection of claims 1-19. 

Status of Claims
2.	Claims 1, 7, 13 and 19 have been amended. Claims 1-19 are pending in the application, of which claims 1, 7, 13 and 19 are in independent form and these claims (1-19) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	(A).	Duplicate Claim Warning: Applicants explanation to the duplicate claim warning in regards to claims 7-12 and 13-18 are not persuasive; therefore, 7-12 and 13-18 have been maintained.
	(B). Regarding art rejection: In regards to claims 1-19 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.
Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicants contended that “Applicant respectfully disagrees that claims 13-18 are "duplicates" of claims 7-12 at least because claims 13-18 do not "cover the same thing" as claims 7-12. As explained in MPEP § 608.01(m)' in the very next sentences after the sections cited in the Office Action, ‘Note however. that court decisions have confirmed applicant's right to restate (i.e., by plural claiming) the invention in a reasonable number of ways. Indeed, a mere difference in scope between claims has been held to be enough.’ [emphasis original]” (please see remarks page: 6, [04]).
Response: Examiner respectfully disagrees with the Applicants because there are no differences between the limitations of the claimed inventions. The structural differences between two systems/apparatuses do not make the scope of the inventive concepts any different. Moreover, Applicants’ filed original specification does not discloses two separate embodiments for two system claims; whereas, originally filed drawing no. 5 discloses only one single system which both of the system claims are structurally disclosed. Accordingly, rendered two sets of claims are duplicate, and objection to the claims sets 7-12 and 13-18 are maintained.   

Duplicate Claim Warning
5. 	Applicant is advised that should claims 7-12 be found allowable, claims 13-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two sets of claims under same statutory category of the invention in an application, and are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording and/or presented with slight modified preamble it is proper after allowing one set of claims to object to the other as being a substantial duplicate of the allowed claims.  See MPEP §7.05.05 and  §706.03(k).

Claim Rejections – 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-19 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. (“A User-Centric Knowledge Creation Model in a Web of Object-Enabled Internet of Things Environment”[NPL Document]  -herein after Muhammad) in view of Shanmukh et al. (US PG-PUB. No. 2012/0197832 A1 herein after Shanmukh).
Per claim 1: 
Muhammad discloses:
A method of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
defining, an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined);  
deploying, the ontology library to an IoT system (At least see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
generating, an ontology instance based on the ontology library deployed to the IoT system (At least see page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
10managing the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: generating, autonomously by an ontology-library generator, an ontology library based on the ontological model.

However; Shanmukh discloses:
5generating, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see FIG. 3A with associated text).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanmukh into Muhammad’s invention because knowledge management system may include a consistent, extendable information structure that allows an organization's professionals of varying expertise and experience to effectively organize, share and access their knowledge of software applications, and the knowledge management system may unify knowledge by allowing a community to share knowledge and convert tacit knowledge to explicit form. The knowledge of software applications may be shared in wiki pages in a consistent and professional manner within an organization; thus, knowledge management system may also provide a flexible information structure that allows modifications and extensions for different types of applications (e.g., mainframe, Java.RTM., etc.) and to implement different ontologies for different kinds of domains as once suggested by Shanmukh (please see ¶[0011]).

Per claim 2: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  
	
15 Per claim 3: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 4: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 5: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 6: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

Per claim 7: 
Muhammad discloses:
A system of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: a processor configured to: 
define an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined);   
deploy the ontology library to an IoT system (At least see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications);  20WO 2019/014101PCT/US2018/041233 
generate an ontology instance based on the ontology library deployed to the IoT system (At least see page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modify an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and 
manage the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).  

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: generate, autonomously by an ontology-library generator, an ontology library based on the ontological model.

However; Shanmukh discloses:
5generate, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see FIG. 3A with associated text).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanmukh into Muhammad’s invention because knowledge management system may include a consistent, extendable information structure that allows an organization's professionals of varying expertise and experience to effectively organize, share and access their knowledge of software applications, and the knowledge management system may unify knowledge by allowing a community to share knowledge and convert tacit knowledge to explicit form. The knowledge of software applications may be shared in wiki pages in a consistent and professional manner within an organization; thus, knowledge management system may also provide a flexible information structure that allows modifications and extensions for different types of applications (e.g., mainframe, Java.RTM., etc.) and to implement different ontologies for different kinds of domains as once suggested by Shanmukh (please see ¶[0011]).

5 Per claim 8: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 9: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 10: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 11: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 12: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

20 Per claim 13: 
Muhammad discloses:
A system for ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
a network computer (At least see page: 24070, ¶[01] -WoO, service composition brings underlying services all together to create a new generation of smart applications over intelligent networked devices), including: 
a transceiver that communicates over a network (At least see page: 24057, ¶[02] -system designed by the SENSEI project to provide network and information management service for enabling reliable and efficient context information to be used in wireless sensor and actuator networks); 
a memory that sores at least an instruction set (At least see FIG. 10 with associated text); and 
one or more processor devices which execute instructions to perform actions (At least see FIG. 10 with associated text), including:  
25defining an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined); 
deploying the ontology library to an IoT system (At least see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
generating an ontology instance based on the ontology library deployed to the IoT system (At least see page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology);  
30modifying an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and 
manage the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications). 

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: generating, autonomously by an ontology-library generator, an ontology library based on the ontological model.

However; Shanmukh discloses:
5generating, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see FIG. 3A with associated text).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanmukh into Muhammad’s invention because knowledge management system may include a consistent, extendable information structure that allows an organization's professionals of varying expertise and experience to effectively organize, share and access their knowledge of software applications, and the knowledge management system may unify knowledge by allowing a community to share knowledge and convert tacit knowledge to explicit form. The knowledge of software applications may be shared in wiki pages in a consistent and professional manner within an organization; thus, knowledge management system may also provide a flexible information structure that allows modifications and extensions for different types of applications (e.g., mainframe, Java.RTM., etc.) and to implement different ontologies for different kinds of domains as once suggested by Shanmukh (please see ¶[0011]).

Per claim 14: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 15: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 16: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

10 Per claim 17: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 18: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

Per claim 19: 
Muhammad discloses:
defining, an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined);   
deploying, the ontology library to an IoT system (At least see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
generating, an ontology instance based on the ontology library deployed to the IoT system (At least see page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
25managing the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: A processor readable non-transitory storage media that includes instructions for managing data, wherein execution of the instructions by one or more hardware processors performs actions, comoprising: generating, autonomously by an ontology-library generator, an ontology library based on the ontological model.

However; Shanmukh discloses:
	A processor readable non-transitory storage media that includes instructions for managing data, wherein execution of the instructions by one or more hardware processors performs actions (At least see claim 7 or Shanmukh: A computer system comprising: a processor; a computer-readable memory coupled to said processor; and a computer-readable tangible storage device coupled to said processor, said storage device including program code configured to be carried out by said processor via said memory to implement a method of generating an information template from a domain ontology, the information template being specific to a content management system (CMS)), comoprising:
5generating, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see FIG. 3A with associated text).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanmukh into Muhammad’s invention because knowledge management system may include a consistent, extendable information structure that allows an organization's professionals of varying expertise and experience to effectively organize, share and access their knowledge of software applications, and the knowledge management system may unify knowledge by allowing a community to share knowledge and convert tacit knowledge to explicit form. The knowledge of software applications may be shared in wiki pages in a consistent and professional manner within an organization; thus, knowledge management system may also provide a flexible information structure that allows modifications and extensions for different types of applications (e.g., mainframe, Java.RTM., etc.) and to implement different ontologies for different kinds of domains as once suggested by Shanmukh (please see ¶[0011]).
—o—o—


Remarks
8.	(A).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
I.	US PG-PUB. No. 20170060542 to Mandal et al. discloses “At step 506, the one or more parsed RDF/XML models are processed for creating the corresponding one or more applications. Further, the one or more applications are created by using the created Java objects to facilitate interaction with one or more enterprise relational databases. In an embodiment of the present invention, a pre-store RDF/XML ontology model facilitates in creating the one or more applications corresponding to the one or more parsed RDF/XML models.” (please see ¶[0009]). 
II.	US PG-PUB. No. 2011/0035418 to Robert A. Butler, IV discloses “a method for mapping a data model to an object model comprising receiving an ontology. The ontology provides a definition of a concept. The concept classifies a Resource Description Framework (RDF) expression stored in a knowledge store. A mapping file is generated. The mapping files defines a mapping relationship between the concept and an object representation of the concept. A class is generated according to the object representation of the concept. The class provides a class definition of an object. The object is generated according to the class definition. The object is mapped to the RDF expression according to the mapping relationship. The RDF expression may be identified according to a query of the knowledge store. The query may be an object-oriented query language, which is then translated into a query operable to retrieve the RDF expression from the knowledge store.” (please see ¶[0003]).

(B).	Applicant's arguments filed July 27th, 2021 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        09/30/2021